11/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0347


                                      DA 21-0347
                                   _________________

 WOODROW BARSTAD and CHRISTINE
 BARSTAD,

              Plaintiffs and Appellants,

       v.
                                                                    ORDER
 ALBERT BURNEY, INC., an Alabama
 Corporation, and RIVERBEND REALTY, LLC, a
 Montana Corporation,

              Defendants and Appellees.
                                _________________

       On September 30, 2021, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  November 2 2021